                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

THEODORE STEENWERTH,                           )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )         CV 319-073
                                               )
ANDREW M. SAUL, Commissioner of                )
Social Security; POUGHKEEPSIE, NY              )
SOCIAL SECURITY; PEEKSKILL                     )
SOCIAL SECURITY; LEWIS B. INSLER;              )
and JAMAICA QUEENS, NY SOCIAL                  )
SECURITY,                                      )
                                               )
              Defendants.                      )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Johnson State Prison in Wrightsville, Georgia, commenced

the above-captioned case pro se and requested permission to proceed in forma pauperis

(“IFP”). On September 30, 2019, the Court directed Plaintiff to return his Prisoner Trust

Fund Account Statement and Consent to Collection of Fees forms within thirty days and

advised Plaintiff all prisoners, even those proceeding IFP, must pay the filing fee of $350.00

in full. 28 U.S.C. § 1915(b)(1). (See doc. no. 4, pp. 1-4.) The Court also directed Plaintiff

to submit an amended complaint within that same thirty-day period.          (See id. at 4-7.)

Plaintiff was cautioned failure to respond would be an election to have this case voluntarily

dismissed without prejudice. (See id. at 7.) The time to respond has passed, and Plaintiff has

not submitted the IFP documents or an amended complaint as required by the Court’s
September 30th Order. Nor has he provided the Court with any explanation why he has not

complied.

       Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to collection of the entire $350.00 filing fee in installments. Wilson

v. Sargent, 313 F.3d 1315, 1319, 1321 (11th Cir. 2002) (citing 28 U.S.C. § 1915). Moreover,

a district court has authority to manage its docket to expeditiously resolve cases, and this

authority includes the power to dismiss a case for failure to prosecute or failure to comply

with a court order. Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc.,

556 F.3d 1232, 1240 (11th Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v. Ala.

Dep’t of Human Res., 298 F. App’x 862, 863 (11th Cir. 2008) (per curiam) (“District courts

possess the ability to dismiss a case . . . for want of prosecution based on two possible

sources of authority: Fed. R. Civ. P. 41(b) or their inherent authority to manage their

dockets.”).   Also, the Local Rules of the Southern District of Georgia dictate that an

“assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any action for

want of prosecution, with or without prejudice . . . [for] [w]illful disobedience or neglect of

any order of the Court; or [a]ny other failure to prosecute a civil action with reasonable

promptness.” Loc. R. 41.1(c). Finally, dismissal without prejudice is generally appropriate

pursuant to Rule 41(b) where a plaintiff has failed to comply with a court order, “especially

where the litigant has been forewarned.” Owens v. Pinellas Cty. Sheriff’s Dep’t, 331 F.

App’x 654, 655 (11th Cir. 2009) (per curiam) (citing Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989)); see also Loc. R. 41.1(b) (Court may dismiss an action sua sponte for

“willful disobedience or neglect of any order of the Court”).




                                               2
       Here, Plaintiff’s failure to return the necessary IFP papers and file an amended

complaint, or even to provide the Court with an explanation for his failure to comply with the

Court’s September 30th Order amounts not only to a failure to prosecute, but also an

abandonment of his case. This is precisely the type of neglect contemplated by the Local

Rules. Plaintiff has been warned that failing to return the necessary IFP papers and submit

an amended complaint would be an election to have his case voluntarily dismissed. (See

doc. no. 4, p. 7.) As Plaintiff has neither fulfilled the requirements for proceeding IFP, nor

paid the full filing fee, and because the imposition of monetary sanctions is not feasible in

light of the initial request to proceed IFP, the Court REPORTS and RECOMMENDS this

case be DISMISSED without prejudice and this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 14th day of November, 2019, at

Augusta, Georgia.




                                              3
